Citation Nr: 1750996	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection for a nervous condition, now characterized as a service connection claim for acquired psychiatric disability, to include depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial, compensable disability rating for fungal feet and toenails.


REPRESENTATION

The Veteran represented by:  Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to September 1965, which included service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2017, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript has been associated with the claims file.

The Board has recharacterized the service connection claim for a nervous condition, subsequently claimed as a service connection claims for depression and a mental condition, to a service connection claim for an acquired psychiatric disorder, to include depression.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that while in an August 2014 Statement in Support of Claim the Veteran expressed disagreement with the RO's denial of service connection for periodontal disease for VA compensation purposes in its July 2014 rating decision, no substantive appeal was filed following the RO's issuance of a March 2016 Statement in Support of Claim.  See April 2016 VA Form 9; see also 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2017).  As such, the service connection claim for periodontal disease for VA compensation purposes is not before the Board at this time.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned VLJ is granting the motion herein and advancing the appeal on the docket based upon advanced age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial, compensable disability rating for fungal feet and toenails are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed, final June 1970 rating decision the Veteran's service connection claim for a nervous condition was denied. 

2.  The evidence submitted since the final June 1970 rating decision is not cumulative or redundant, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  The most probative evidence of record establishes the Veteran's depression is secondary to a work-related injury sustained post-separation.


CONCLUSIONS OF LAW

1.  The June 1970 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  Following the final rating decision in June 1970, new and material evidence has been submitted to reopen the service connection claim for a nervous condition, now characterized as an acquired psychiatric disorder, to include depression.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2017). 

3.  The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.303, 3.304, 4.125 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Service Connection for a Psychiatric Disability

As a preliminary matter, the Board notes the Veteran was first denied service connection for a nervous condition in a June 1970 rating decision.  At that time, the RO found his diagnosis of passive aggressive personality disorder in service was not a disability for VA compensation purposes.  No other acquired psychiatric disabilities were contemplated by the rating decision.  He did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, in a January 2014 Application for Disability Compensation and Related Compensation Benefits, the Veteran submitted service connection claims for depression and a mental condition.  By way of a July 2014 rating decision, the RO appears to have merged his service connection claims for depression and a mental condition in its denial of service connection for "unspecified depression."  In doing so, the RO did not adjudicate the issue of whether new and material evidence had been submitted to reopen his earlier service connection claim for a nervous condition.  Given the June 1970 rating decision, this application constituted a petition to reopen with respect to these claims.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  As a result, the RO should have first adjudicated the issue of whether new and material evidence had been submitted.
Irrespective of whether the RO addressed the issue of new and material evidence, the Board is tasked with independently determining whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  

Here, the Board finds since the final June 1970 rating decision, a June 2014 VA examination was obtained, which diagnosed the Veteran with an acquired psychiatric disorder other than the passive aggressive personality disorder; to wit unspecified depression.  See June 2014 Mental Disorders VA Examination Report.  In view of this fact, the Board finds new and material evidence has been submitted.  See 38 C.F.R. § 3.156(a); see also Shade, supra.  Accordingly, his service connection claim for a nervous condition, now characterized as a service connection claim for an acquired psychiatric disorder, to include depression, is reopened. 

The Board next considers the issue of entitlement to service connection.

II.  Service Connection for a Psychiatric Disability, to Include Depression

The Veteran contends that his present acquired psychiatric disability first manifested in service.   See June 2017 Board Hearing Transcript at 6-9.  

Here, the element of a current disability is satisfied as the Veteran has been diagnosed with unspecified depressive disorder.  See June 2014 Mental Disorders VA Examination Report; Shedden, supra.

Further, a review of the claims file suggests there is sufficient evidence of an in service incurrence as well.  Shedden, supra.  The Veteran's STRs reveal that at the time of his enlistment examination the examiner found no abnormalities upon clinical evaluation, and he denied having or having had any nervous condition.  See January 1960 Report of Medical Examination; January 1960 Report of Medical History.  Subsequently, a May 1962 Consultation Sheet referred him to a psychiatrist in service based on his complaint of his wife's passiveness with regard to sexual intercourse.  However, at that time, his wife also reported that he was aggressive and wanted sexual intercourse nightly.  Shortly thereafter, a June 1962 Chronological Record of Medical Care documented a diagnosis of passive aggressive personality pattern.  June 1962 Chronological Record of Medical Care; see also Undated Medical Condition - Physical Profile Record.  A few months before his separation from service, a June 1965 Chronological Record of Medical Care noted he was seen in an emergency room with a complaint of an acute anxiety reaction and was hospitalized. 

Thus, the crux of this claim is whether there is a nexus between the Veteran's unspecified depressive disorder and identified in service incurrences.  See Shedden, supra. 

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  Nevertheless, competency does not imply credibility.  In that regard, the Board finds his lay statements are unreliable as they are not only inconsistent with each other, but with the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  
 
Moreover, the Veteran is not competent to render a medical diagnosis of an acquired psychiatric disorder or opinion on such a complex medical question as the etiology thereof.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Accordingly, the Board relies primarily on the medical evidence of record.  

In furtherance of this claim, the Veteran was afforded a VA examination in June 2014.  See June 2014 Mental Disorders VA Examination Report.  Following examination, the VA examiner diagnosed him with unspecified depressive disorder.  However, the VA examiner opined that, to a reasonable degree of psychological certainty, his diagnosis was not caused by or otherwise related to his service.  

In support, the VA examiner explained the Veteran reported having problems with anger with his wife as well as experiencing racial tensions on base during his service.  These problems were manifested by an adjustment disorder with passive aggressive features in service.  Despite his avowal during the examination that he was seen four times on an outpatient basis and received inpatient treatment for a period of four months in service, the VA examiner noted the only diagnosis in service was passive aggressive personality features.  Id.; cf. June 2017 Board Hearing Testimony at 7 (the Veteran testified that he was diagnosed with "extreme depression" in service, but denied receiving any psychiatric treatment in service).    

The VA examiner proceeded to highlight that at the time of the Veteran's separation examination, no mental defects were documented.  June 2014 Mental Disorders VA Examination Report; August 1965 Report of Medical Examination; cf. August 1965 Report of Medical History (the Veteran reported having and/or having had depression or excessive worry).  

Despite the Veteran's claim that he continued to suffer from depression since service, the VA examiner noted there was no evidence of psychiatric treatment upon separation until 1973.  June 2014 Mental Disorders VA Examination Report; cf. June 2017 Board Hearing Testimony at 7.  

While a treatment provider in the 1970s diagnosed the Veteran with latent schizophrenia, the VA examiner disagreed with this diagnosis.  Once more, the VA examiner attributed his treatment in the 1970s to another manifestation of his adjustment disorder with passive aggressive features due to the stress of his employment with the United States Post Office (USPS) at that particular time.  To buttress this conclusion, the VA examiner cited to the fact that he left his job at the USPS only to return to work there for another 20 years before retiring due to a work-related injury in 1995.  During this second period of employment with the USPS, he did not require any psychiatric treatment.
 
According to the VA examiner, it was not until 2013 that the Veteran was seen for depression, which stemmed from a post-separation work-related injury, which caused him to retire in 1995 from the USPS.  

The Board's finds the VA examiner's findings are well supported by the evidence of record.  Post-separation, the Veteran's treatment records begin in September 1973; eight years post-separation.  A September 1973 VA Doctor's Progress Note indicated a diagnosis of "possible agitated depression" following his complaint of inability to sleep and depression.  At that time, he relayed that he was separated from his wife and was feeling sad and guilty about not being with his four year old son.  September 1973 VA Doctor's Progress Note.  

The Veteran was not seen again for mental health issues, until December 1974.  A December 14, 1974 VA Medical Certificate of History reiterated a diagnosis of "agitated depression."  A related December 14, 1974 VA Report on Psychiatric Screening Minimum Data Base documented the Veteran's report that he was being forced to do things that he does not want to do at his job with the USPS and by his girlfriend.  

Within a week, a December 19, 1974 VA Doctor's Progress Note, documented the Veteran's complaint of "severe anxiety" due to problems at work,  while a December 20, 1974 VA Medical Certificate and History noted a diagnosis of "situational depression."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 492 (32nd ed.) (2012) (defining "situational" depression as one that is precipitated by a stressful life event or other environmental factor).  

The December 20, 1974 VA Medical Certificate and History also recorded the Veteran's strong belief that his job with the USPS was almost totally responsible for his mental health condition.  He based this belief on the fact that he took time off in November and felt much better, but when he returned back to work he began having the same problems.  At that time, the treatment provider unequivocally stated he did not need psychiatric hospitalization.  Rather, he needed another job and should not continue with his job at the USPS.

The above Veteran's statements are inconsistent with his testimony during the June 2017 Board videoconference hearing.  At that time, he was adamant that although he first began receiving psychiatric treatment while he was employed with the USPS, the onset of his psychiatric symptoms well preceded his employment with the USPS.  June 2017 Board Hearing Transcript at 8; see also Madden, supra; Caluza, supra.  

Several months later, a February 1975 VA Doctor's Progress Note, indicated that "psychological testing strongly suggested the existence of latent schizophrenia."  The treatment provider noted his psychiatric problems in the past centered around anxiety and poor impulse control.  The treatment provider observed that he became increasingly paranoid and referential when in situations where he was required to work mostly around men, such as in service or in his position with the USPS.  February 1975 VA Doctor's Progress Note.  Consequently, the treatment provider urged him to take the Mellaril, an antipsychotic medication, at times when his anxiety mounted.  Notably, this treatment provider is the only one who rendered such a diagnosis.   

Following the February 1975 VA Doctor's Progress Note, the first reference to a an acquired psychiatric disorder comes in February 2011.  See February 2011 VA Social Work Note.  At that time, the Veteran disclosed a past diagnosis of depression and treatment for the same 20 years prior.  As a result of positive screen for depression, he was referred for further assessment.  He was evaluated the same day, but no mental health condition requiring further intervention was found.  See February 2011 Primary Care General Note

The next reference to an acquired psychiatric disorder among the medical evidence of record is a January 2013 VA Primary Care Outpatient Note, which noted his complaint of depression, anxiety, and insomnia.  This time, the treatment provider prescribed medication for depression and insomnia.

Then, an April 2013 VA Behavioral Health Lab Consult Report noted the Veteran's report that he retired early from the USPS in December 1995 due to a work-related injury.  He endorsed experiencing the current symptoms of depression over the past 15 to 20 years as a result of the work-related injury.  April 2013 VA Behavioral Health Lab Consult Report; cf. May 2013 VA Mental Health Triage Note (the Veteran reported that his main complaint was problems with sleeping, which he has had for the past 20 years).  He also relayed that his symptoms were more severe because he was engaged and planning to get married in June 2013 and he was unsure if it was the right thing to do.  In the end, the treatment provider indicated a diagnosis of depression. 

Thus, immediately prior to filing the claim and throughout the pendency of this claim the Veteran has carried only one acquired psychiatric diagnosis; depression.  See January 2014 Application for Disability and Related Compensation Benefits; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Consistent with the VA examiner's findings, the medical evidence of record establishes that each acquired psychiatric diagnosis of record had separate self-contained precipitating events.  With the exception of the current diagnosis of depression, the evidence of record, including the Veteran's own lay statements contained in the medical documentation, suggests each prior diagnosis resolved well before his initiation of this claim.  

With respect to the Veteran's current diagnosis of depression, the evidence of record demonstrates it is secondary to a post-separation work-related injury.  Even by his own account in the April 2013 VA Behavioral Health Lab Consult Report, the symptoms of his current diagnosis had its onset upon his retirement from the USPS in 1995 due to a work-related injury; 30 years post-separation.  See also February 2011 VA Social Work Note; White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 859 (1992) (holding that a statement made in the course of procuring medical services, where the declarant knows that a false statement may cause misdiagnosis or mistreatment, carries special guarantees of credibility).

Given the above, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

New and material evidence having been submitted, the service connection claim for an acquired psychiatric disorder, to include depression, is reopened.

Service connection for an acquired psychiatric disorder, to include depression is denied.




REMAND

I.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by his noise exposure in service.  See June 2017 Board Hearing Transcript at 10-12.  More specifically, he attributes it to his initial military occupational specialty (MOS) in service as a Morse code interpreter.  In that MOS, he wore headphones and listened to constant beeping noise for six hours each day).  He became unable to hear the code, and was transferred into another MOS.  His hearing impairment continued throughout his service and continued post-separation.

In furtherance of this claim, the Veteran underwent a VA examination in June 2014.  See June 2014 Hearing Loss and Tinnitus VA Examination Report.  Upon examination, the VA examiner confirmed he had bilateral hearing loss for VA compensation purposes.  

In light of the fact the Veteran did not demonstrate a significant hearing threshold shift beyond the normal variability from his enlistment examination to his separation examination, the VA examiner concluded it was less likely than not his bilateral hearing loss was caused by or otherwise related to his noise exposure in service.  See June 2014 Hearing Loss and Tinnitus VA Examination Report; cf. Ledford v. Derwinski, 3 Vet. App 87, 89 (1992) (holding that the absence of complaints or treatment in service for hearing loss in service is not fatal to the claim).  In support, the VA examiner also cited to medical literature indicating that delayed onset hearing loss was unlikely to occur.  

Although the VA examiner acknowledged the Veteran's report of in service hazardous noise exposure, the VA examiner did not have an opportunity to address his subsequent August 2014 Statement in Support of Claim relaying exposure to air traffic noise on a daily basis in service or his testimony at the June 2017 Board videoconference hearing that his hearing impairment commenced in service and that he was switched to another MOS as a result of it.  See June 2014 Hearing Loss and Tinnitus VA Examination Report; June 2017 Board Hearing Transcript at 10-12; cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).

Additionally, the VA examiner did not discuss the March 1962 Chronological Record of Medical Care among the Veteran's STRs, which noted his complaint of pressure in his ears and indicated an assessment of acute otitis of the left ear.

Based on the above, the Board finds the June 2014 Hearing Loss and Tinnitus VA Examination Report is inadequate to adjudicate this claim. 

As another matter, the Board observes there are only two requests for the Veteran's service records contained in the claims file.  The first was submitted in August 1968, but was limited to his service personnel records.  In response to this request, only copies of his DD Form 214s were received.  The second was submitted in May 1970, but was limited to his medical records.  Of note, the disabilities listed in the request were migraine headaches, back pains, and a nervous condition.  In response to the May 1970 request, one file containing his STR have been associated with the claims file. 

This is significant because a review of the Veteran's DD Form 214s appears to indicate his MOS was an administrative specialist through his active duty service, which is seemingly inconsistent with his contention that his MOS was as a Morse code interpreter for at least a portion of his active duty service.  Further, it is unclear whether all his STRs have been associated with the claims file.

Therefore, the Board finds a remand is necessary to obtain the Veteran's complete service personnel and STRs as well as an addendum VA medical opinion.

II.  Initial, Compensable Disability Rating for Fungal Feet and Toenails

The Veteran contends that he is entitled to an initial, compensable disability rating for fungal feet and toenails.  See August 2014 Statement in Support of Claim; June 2017 Board Hearing Transcript at 4-5.  

More specifically, the Veteran explained at the June 2017 Board videoconference hearing that he has suffered from severe foot fungus since service.  June 2017 Board Hearing Transcript at 4.  Presently, it only affects the toes on his right foot; his left foot was amputated as a result of unrelated circulatory issues.  He testified that the toenails on his right foot grow to be about an inch thick.  He has multiple toenails growing on top of the other.  Id. at 5.  This condition causes pain rising to a six or seven on the pain scale.

In this regard, the Veteran was examined by the VA in May 2014.  See May 2014 Skin Diseases VA Examination Report.  Following examination, in pertinent part, the VA examiner determined he has not been treated with oral or topical medications within the past 12 months for any skin condition.  However, a review of his VA treatment records discloses that he was prescribed Clotrimazole as early as June 2013.  See June 2013 VA Podiatry Note.  A year later, Clotrimazole continued to be listed among the Veteran's active medications.  See July 2014 VA Gastrointestinal Consult Report.  

In September 2013, the Veteran was also prescribed Urea cream.  See September 2013 VA Podiatry Attending Note.  As recently as January 2016, Urea cream was listed among his active medications.  See January 2016 VA Emergency Department Note.  Furthermore, it appears the strength of the Urea cream prescribed has varied from 20 percent to 40 percent during the appeal period.  Id.; December 2016 VA Addendum.  Thus, it appears the VA examiner's findings were based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In view of the above, the Board finds a remand is necessary in order to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain, to the extent possible, a complete copy of the Veteran's service personnel and STRs.    

2. Once the first request has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his bilateral hearing loss.  

After reviewing the complete record and administering an audiometric test, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) his bilateral hearing loss is caused by or otherwise related to his active duty service, to include in service noise exposure and/or his diagnosis of acute otitis of the left ear contained in the March 1962 Chronological Record of Medical Care.

b. The examiner is reminded that the absence of evidence demonstrating hearing loss in service is not always fatal to the claim.  As such, the examiner is asked to discuss his lay statements regarding in service noise exposure as a Morse code interpreter and to air traffic noise, as well as his complaint of pressure in his ears contained in the March 1962 Chronological Record of Medical Care.

3. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his fungal feet and toenails.

After reviewing the complete record and conducting an examination, the examiner should:

a. Identify whether either of his prescriptions documented in his VA treatment records for Clotrimazole or Urea cream is a corticosteroid, other immunosuppressive drug, or other form of systemic therapy.

b. If so, determine whether it was required for a total duration of less than six weeks; more than six weeks, but not constantly; or constantly or near constantly in either the 2013, 2014, 2015, or 2016 calendar years; or within the past 12 months.

4. Once each of the above requests has been completed to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


